DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Status of the Claims
Claims 15-34 were rejected in the Office Action of 9-17-2020.
Claims 29 and 30 have been canceled in the Amendment response of  12-14-2020.  Claims 15,22,2428,33 and 34 were    amended therein.  Claims 16-21,23,25-27,31 and 32 are previously presented. 

Double Patenting
The Double patenting Rejection  in the last Office Action has been overcome by the submission of the Terminal Disclaimer submitted on 12-14-2020 that was approved. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There is no antecedent basis for the term “the hollow” in claim 33 prior to this newly added recitation.  Therefore, applicant needs to amend claim 33 to add  “a hollow” to provide the proper antecedent basis. 



Drawings


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow filled with a foam or material having one or more different properties now claimed in claims 15 and 33   must be shown or the feature(s) canceled from the claim(s).  At present it appears that the hollow 22 shows no additional materials therein and that it is hollow. Also the strengthening elements as claimed in claim 28 are not shown.   No new matter should be entered.






Claims 15-28 and 31-34  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the cited references, alone or in combination, disclose the hollow with the  material included within the hollow that is different than the inner padding as claimed in claims 15 and 33.

Response to Arguments
The Amendments to claims 15 and 33 in the response of  12-14-2020 ,  in regard to the hollow as having the different material therein overcomes the prior art.  However, the Amendment did not 
 However, the Drawings also need to be corrected as discussed above or elements not shown removed from the claims as discussed above.  The Terminal Disclaimer overcomes the Double Patenting rejection as discussed above. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference to Sutton discloses adding a gel material underneath a outer guard layer.  However,  it does not specifically state that the material is to be added within a hollow channel in addition to    an inner padding.  Therefore, adding such to the hollow channel of applicant’s invention  in addition to the inner padding layer would be  done with hindsight of applicant’s invention.

Therefore, the newly added rejection under 35 USC 112, para. 2,  in regard to applicant’s Amendments that include the deficiencies as outlined above stands. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732